DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8-14, and 15-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14, 15, 17, 18, 19, 1, 13, 14, 15, 17, 18, 19, 1, 13, 14, 15, 17, 18, and 19 of U.S. Patent No. 10/893,669. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the application claims are present in the corresponding patent claims. For claims 3, 10, and 17, Examiner provides official notice that NDVI and LAI could be used in conjunction with the advantage of increased robustness. For claims 8-14, Examiner provides official notice that the method could be implemented on a computer system with the advantage of cost-effective implementation.  For claims 15-20, Examiner provides official notice that the method could be implemented on a non-transitory storage medium on which a computer program is stored that, when loaded can be loaded into a working memory of a computer system with the advantage of cost-effective implementation, maintenance, and distribution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 8-14 recite a system in the preamble but method steps, analogous to the steps recited in method claims 1-7, without any recitation of structure or generic placeholder. Thus, one cannot know which statutory category claims 8-14 belong to. Thus, the metes and bounds of the claims cannot be discerned. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 8, 9, 12, 14, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120109614 (Lindores).

As per claim 1, Lindores teaches a method comprising:
simulating temporal growth behavior of a crop plant for each partial area of a field based on a plant growth model (Lindores: Growth is simulated as a function of the georeferenced inputs of at least the satellite data, ground data, and climate data shown as inputs in Figs. 4 and 5, and is used in determining georeferenced NDVI data in a NDVI map, which is in turn used in determining a field plant protection agent prescription agent map. Thus, the simulated growth information is georeferenced. Also, these values vary for the different fields present in the wide-area image.

    PNG
    media_image1.png
    151
    393
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    73
    393
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    382
    520
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    54
    394
    media_image4.png
    Greyscale

Figs. 6A, 6B:

    PNG
    media_image5.png
    284
    411
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    283
    379
    media_image6.png
    Greyscale

Para 54: “NDVI measurement 614 is obtained from a satellite image at a later time t3. Satellite derived
data point 614 has a bias or offset… linear extrapolation 620.”; para 55: “NDVI measurement 628 is obtained from a satellite image at an intermediate time ts… fitting line 640”;

    PNG
    media_image7.png
    219
    393
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    199
    392
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    76
    392
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    218
    395
    media_image10.png
    Greyscale

para 50: “All of the data sources 405 through 425, and other data not shown, are georeferenced. Each data point ( soil type, crop type, climate history, NDVI from various sources, etc.) is associated with a location specified in latitude and longitude or any other convenient mapping coordinate system.”:

    PNG
    media_image11.png
    202
    394
    media_image11.png
    Greyscale

Para 43 (shown below): “FIG. 1 shows a schematic map of nine farm fields, 101, 102 ... 109,”; para 51: “simulate the progress of one of his fields”:

    PNG
    media_image12.png
    202
    398
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    183
    393
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    197
    395
    media_image14.png
    Greyscale


Figs 1, 3:

    PNG
    media_image15.png
    483
    526
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    582
    523
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    72
    391
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    146
    392
    media_image18.png
    Greyscale

  
    PNG
    media_image19.png
    310
    395
    media_image19.png
    Greyscale
);
determining a requirement of at least a portion of crop plants cultivated in the field for treatment with at least one plant protection agent (Lindores: Fig. 4: mainly 420, 429, 430, 435: “CROP DATA 420”:

    PNG
    media_image20.png
    564
    502
    media_image20.png
    Greyscale

; para 49: “A field prescription may be visualized as a map showing when, where and how much fertilizer or pesticide is required on a field.”

    PNG
    media_image21.png
    198
    392
    media_image21.png
    Greyscale

Para 9: “A crop's yield potential is the best yield obtainable for a particular plant type”); and
calculating a partial-area-specific amount of the at least one plant protection agent based at least in part on the simulated temporal growth behavior (Lindores: 

    PNG
    media_image22.png
    201
    390
    media_image22.png
    Greyscale

Para 43:

    PNG
    media_image23.png
    181
    392
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    33
    391
    media_image24.png
    Greyscale

Figs. 4, 5 (shown above): mainly 429-435, 515-520;

    PNG
    media_image25.png
    729
    542
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    161
    392
    media_image26.png
    Greyscale

Para 86 (shown above): “a report 750 may spatially represent the aggregated data on a visual representation ( e.g., a line drawing, map, or image) of the particular field. In another non-limiting example, a report 770 may present aggregated data in a multi-colunm form such as with a latitude in first row of a first colunm, a longitude in a first row of a second colunm, and aggregated data associated with this latitude and longitude appearing in first rows of additional colunm”

    PNG
    media_image27.png
    145
    395
    media_image27.png
    Greyscale
).

As per claim 2, Lindores teaches the method of claim 1, further comprising: causing the at least one plant protection agent to be applied to the portion of crop plants based on a partial-area-specific application map (Lindores: See arguments and citations offered in rejecting claim 1 above: prescription, map, prescription map).

As per claim 5, Lindores teaches the method of claim 1, wherein determining the requirement of the portion of crop plants cultivated in the field for treatment with the at least one plant protection agent comprises utilizing a prediction model (Lindores: See arguments and citations offered in rejecting claim 1 above).

As per claim 7, Lindores teaches the method of claim 1, wherein the at least one plant protection agent comprises an herbicide, a fungicide, or a pesticide (Lindores: See arguments and citations offered in rejecting claim 1 above).

As per claim(s) 8, 9, 12, and 14, arguments made in rejecting claim(s) 1, 2, 5, and 7 are analogous, respectively.

As per claim(s) 15, 16, and 19, arguments made in rejecting claim(s) 1, 2 & 7, and 5 are analogous, respectively. Lindores also teaches a non-transitory storage medium on which a computer program is stored that, when loaded can be loaded into a working memory of a computer system, causes the computer system (Lindores: Fig. 8: para 77-80).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lindores as applied to claims 1, 8, and 15 above, and further in view of US 20160171680 (Lobell).

As per claim 3, Lindores teaches the method of claim 1, wherein calculating the partial-area-specific amount of the at least one plant protection agent comprises utilizing normalized difference vegetation index (NDVI) values and values (Lindores: See arguments and citations offered in rejecting claim 1 above; para 60: “Although many of the systems and methods have been described in terms of NDVI, other reflectance-based vegetative indices may be used”).

Lindores does not teach leaf area index (LAI) values. Lobell teaches these limitations (Lobell: para 12, 23: “Leaf Area Indexes (LAls)”; paras 24, 34, 45, 46, 51: LAI).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Lobell into Lindores since both Lindores and Lobell suggest a practical solution and field of endeavor of satellite image processing simulating crop growth using vegetation indices in general and Lobell additionally provides teachings that can be incorporated into Lindores in that the vegetation index is leaf area index (LAI). One of ordinary skill would have recognized the advantage that LAI is also useful for understanding canopy function because many of the biosphere-atmosphere exchanges of mass and energy occur at the leaf surface. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim(s) 10, arguments made in rejecting claim(s) 3 are analogous.

As per claim(s) 17, arguments made in rejecting claim(s) 3 are analogous. Lindores also teaches a non-transitory storage medium on which a computer program is stored that, when loaded can be loaded into a working memory of a computer system, causes the computer system (Lindores: Fig. 8: para 77-80).

Claim(s) 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindores as applied to claims 1, 8, and 15 above, and further in view of Official Notice.

As per claim 6, Lindores teaches the method of claim 1. Lindores does not teach a size of the partial areas is determined based at least in part on a spray width of an application machine. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage precise application. The teachings of the prior art could have been incorporated into Lindores in that a size of the partial areas is determined based at least in part on a spray width of an application machine.

As per claim(s) 13, arguments made in rejecting claim(s) 6 are analogous.

As per claim(s) 20, arguments made in rejecting claim(s) 6 are analogous. Lindores also teaches a non-transitory storage medium on which a computer program is stored that, when loaded can be loaded into a working memory of a computer system, causes the computer system (Lindores: Fig. 8: para 77-80).

Claim(s) 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lindores as applied to claims 1, 8, and 15 above, and further in view of CN 104238523 A (Cui).

As per claim 4, Lindores teaches the method of claim 1, further comprising:
identifying the partial areas of the field by segmenting the field into the partial areas based on inhomogeneities detected in a digital image of the field generated using remote sensors (Lindores: See arguments and citations offered in rejecting claim 1 above: georeferenced satellite image data, ground data, soil data, crop data, climate data; Fields 101-109 present in the aerial image shown in Fig. 3. Para 86: “to generate a report relevant to the particular agricultural field. For example the synthesized absolute measurements may be for a particular field”; para 65: “farmer can determine field management zones as shown above with reference to FIG. 1.”).

Lindores does not teach identifying the partial areas of the field by segmenting the field into the partial areas.

Cui teaches identifying the partial areas of the field by segmenting the field into the partial areas based on inhomogeneities detected in a digital image of the field (Cui: Adaptive plant protection agent spraying is achieved by processing an aerial image of a field to determine green and non-green pixels, as a vegetation index, in generating a binary mask indicative of locations for spraying.

    PNG
    media_image28.png
    242
    1079
    media_image28.png
    Greyscale
abstract: “By means of the pesticide spraying platform based on image acquisition, pesticides can be sprayed efficiently within a large area, the pesticide spraying amount can be controlled adaptively according to the crop growth condition of the spraying area”

    PNG
    media_image29.png
    405
    1071
    media_image29.png
    Greyscale

Page 2, last para – page 1, first para: “Image divides equipment, connect described airphoto
equipment to receive described crop map picture, calculate the proportional numerical value that the green component values of each pixel in described crop map picture is shared in brightness value, when described proportional numerical value is greater than described preset proportion threshold value, the pixel that described proportional numerical value is corresponding is green pixel, when described proportional numerical value is less than or equal to described preset proportion threshold value, the pixel that described proportional numerical value is corresponding is non-green pixel, based on green pixel and non-green pixel by described crop map picture, spray image to export binaryzation; Image filtering equipment, connects described image and divides equipment to receive described binarization sprinkling image, spray image filtering, smoothly spray image to obtain binaryzation based on median filtering algorithm to described binaryzation”

    PNG
    media_image30.png
    410
    1061
    media_image30.png
    Greyscale
page 7, 9th paragraph: 

    PNG
    media_image31.png
    212
    1073
    media_image31.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Cui into Lindores since both Lindores and Cui suggest a practical solution and field of endeavor of adaptive plant protection agent spraying achieved by processing an aerial image of a field to in determining a vegetation index in general and Cui additionally provides teachings that can be incorporated into Lindores in that the aerial image is segmented based on inhomogeneities detected in a digital image so that “the pesticide spraying amount can be controlled adaptively according to the crop growth condition of the spraying area” (Cui: abstract). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim(s) 11, arguments made in rejecting claim(s) 4 are analogous, respectively.

As per claim(s) 18, arguments made in rejecting claim(s) 4 are analogous, respectively. Lindores also teaches a non-transitory storage medium on which a computer program is stored that, when loaded can be loaded into a working memory of a computer system, causes the computer system (Lindores: Fig. 8: para 77-80).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662